DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements filed 7/10/2020 and 7/21/2020 have been considered.

Drawings
The drawings were received on 7/10/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6, 9, 11, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,870,466 B2 to Lu (hereinafter “Lu”).
	Regarding claim 1, Lu discloses a shutter for a fiber optic connector (e.g. 66 in Fig. 6), the fiber optic connector having a shroud (50 in Fig. 6) disposed at the front end thereof comprising: a fiber optic connector shutter rotatably mounted to the shroud about a first axis (see 
[AltContent: arrow][AltContent: textbox (Inner surface plane)][AltContent: arrow][AltContent: textbox (Outer surface plane)][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (Inner indentation that extends forward from the inner surface plane)][AltContent: arrow][AltContent: textbox (Notch that extends forward from the outer surface plane)]
    PNG
    media_image1.png
    270
    431
    media_image1.png
    Greyscale



	Regarding claim 2, Lu discloses that the notch is configured to receive a portion of a fiber optic ferrule from the fiber optic connector in the inner indentation (see the annotated Fig. 13 above).
	Regarding claim 3, Lu discloses that the shroud has a stop surface (56’ in Fig. 13) to engage an adapter stop surface (e.g. see Fig. 23).
	Regarding claim 4, Lu discloses that the notch engages a portion of an adapter shutter (38’ in Fig. 23) into which the fiber optic connector is inserted.

	Regarding claim 6, Lu discloses that the shroud is a portion of the fiber optic connector (Figs. 23-27).
	Regarding claim 9, Lu discloses that the fiber optic connector shutter and the adapter shutter are adjacent to one another and move together when the fiber optic connector and adapter are mated (Figs. 23-27).

	Regarding claim 11, Lu discloses a shutter system to prevent dust from entering a fiber optic connector and an adapter comprising: a fiber optic connector shutter (e.g. 66 in Fig. 6) rotatably mounted to the fiber optic connector, the fiber optic connector shutter rotatable about a first axis (Figs. 5-6), and an adapter shutter (38’ in Fig. 23) rotatably mounted to the adapter, the adapter shutter rotatable about a second axis (Figs. 23-24), the fiber optic connector shutter and adapter shutter being adjacent to one another and moving together when the fiber optic connector and adapter are mated (Fig. 23-24).
	Regarding claim 13, Lu discloses a shroud (50 in Fig. 6), the shroud disposed at the front end of the fiber optic connector and the fiber optic connector shutter is rotatably attached to the shroud (Figs. 5-6).
	Regarding claim 14, Lu discloses the claimed limitations as already discussed above regarding claim 1.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of US Patent Application Publication US 2003/0002816 A1 to De Marchi (hereinafter “De Marchi”).
Lu discloses a shutter system as already discussed above in reference to claim 11. However, although Lu discloses the shutter of the fiber optic connector contacting with and moving in conjunction with the adapter shutter, it does not explicitly disclose that the adapter shutter has an adapter notch in the manner claimed in claim 15. On the other hand, the use of a notch on an adapter shutter is known in the art. 
For example, De Marchi discloses a shutter system wherein the adapter shutter (6 in Fig. 3) has an outer surface and an inner surface, the outer surface has an outer surface plane and the .

Allowable Subject Matter
Claims 7-8, 10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As discussed above, a shutter system comprising a fiber optic connector shutter and an adapter shutter such that the connector shutter and adapter shutter are adjacent to one another and moving together when the fiber optic connector and adapter are mated, is known in the art. However, none of the prior art fairly teaches or suggests such a system where a shroud of the fiber optic connector has pivot sleeves and the fiber optic connector has pivot sleeves, the shroud pivot sleeves and the fiber optic connector pivot sleeves receive a pin therethrough as claimed in claim 7; or wherein the fiber optic connector shutter and the adapter shutter rotate about the same axis as the fiber optic connector is inserted into the adapter, claimed in claims 8 and 12; or the shutter adapter has a groove to receive pivot sleeves on the shroud and pivot sleeves on the fiber optic connector shutter, as claimed in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 5,363,460 to Marazzi et al. discloses an optical fiber connector with a  projective shutter (28 in Fig. 6) configured to be inserted into a coupling adapter (9 in Fig. 6) having an adapter shutter (6 in Fig. 6) disposed therein, such that the optical fiber ends are projected from environmental factors.
	US Patent No. 6,039,585 to Kim et al. discloses an optical fiber connector shutter, configured such that the movement of the optical fiber connector into a connector adapter opens the connector shutter for optical coupling (Figs. 4-6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG H PAK/Primary Examiner, Art Unit 2874